Citation Nr: 1425117	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1967 and received a Purple Heart Medal.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In September 2007, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO.  In August 2012, the appellant testified during a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In July 2010, the Board remanded this issue for additional development.  The case has now been returned for adjudication.


FINDING OF FACT

The Veteran, who is not a POW, died more than 38 years after his discharge from service and was not rated totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.



CONCLUSION OF LAW

The elements for establishing basic entitlement to DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pertinent to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, the appellant has been notified of the reasons for the denial of the claim and has been afforded the opportunity to present evidence and argument with respect to the claim.  Moreover, during the August 2012 Board hearing, the duties (1) to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record have been fulfilled.  See Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  Regardless, as will be explained below, this claim lacks legal merit.  Therefore, the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App.129, 132 (2002).

II.  DIC Benefits under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the Veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999, with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

By way of history, in January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for CUE in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.  In Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008), the Federal Circuit held that the application of amended 38 C.F.R. § 3.22, the implementing regulation for section 1318, may be applied retroactively to section 1318 claims filed prior to the regulatory change.  Additionally, the Federal Circuit has held that § 3.22 applies retroactively to those dependency and indemnity compensation claims even where an appellant filed the claim after the U.S. Court of Appeals for Veterans Claims decided Green v. Brown, 10 Vet.App. 111 (1997), which authorized the theory of hypothetical entitlement.  Moffit v. Shinseki, 26 Vet. App. 424 (2014); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  

In this case, the Veteran died in May 2006, and the appellant filed her claim for DIC benefits in July 2006.  Because the appellant filed her claim for DIC after the 2000 regulation precluding hypothetical entitlement went into effect, hypothetical entitlement is not available as a basis on which to grant section 1318 DIC benefits. Rather, the revised regulation defines "entitled to receive" to include when a veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:

(1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or 

(2) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section; or 

(3) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (a)(2), but was not receiving compensation because:  (i) VA was paying the compensation to the veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (iii) The veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (v) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 

38 C.F.R. § 3.22(b) (2013).  

Here, looking back to the 10 years preceding the Veteran's death, service connection was in effect for shell fragment wound residuals, which included the following:  aphakia of the right eye, shell fragment wound residuals to muscle group VII (left forearm and hand), shell fragment wound residuals of the left knee with retained foreign body, scar of the left finger, and scars to the left chest, upper abdomen, right hand, right shoulder, and left neck.  Significantly, none of these disabilities resulted in a continuous total disability rating throughout the applicable time frame.  Rather, his combined evaluation was 60 percent disabling before October 15, 2002, and 70 percent disabling from October 15, 2002, until February 12, 2003, at which time the Veteran was granted a total rating based on individual unemployability.  The requirement of having a service-connected disability rated totally disabling was only met from February 12, 2003, until the Veteran's death in May 2006-a period of less than 4 years.  As such, the Board finds that the Veteran was not "in receipt of" compensation for a service-connected disability rated as totally disabling for 10 or more years immediately preceding death.

Further, the Board finds that the Veteran was not "entitled to receive" compensation for a service-connected disability rated as totally disabling for 10 or more years immediately preceding death.  In this regard, the Board emphasizes that "hypothetical entitlement" as an additional basis for establishing eligibility is prohibited.  Moreover, the appellant has not claimed entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 based on the submission of new and material evidence to reopen a previously final VA decision, nor does a review of the claims file demonstrate that such new and material evidence has been received.

Further, it has not been established that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.

The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993);  Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).  In this regard, the appellant's assertions that the Veteran should have been rated 100 percent disabled before February 12, 2003, because he had lung problems and diminished functionality ever since discharge are simply too broad and non-specific to give rise to a CUE claim.  Moreover, to the extent that the appellant continues to assert that the Veteran's death was hastened by his overall diminished health due to service-connected disabilities, particularly shrapnel/scarring in the chest and exposure to herbicides in service, the issue of entitlement to service connection for the cause of the Veteran's death was finally denied in a July 2010 Board decision.  See 38 C.F.R. § 20.1100(a).  Similarly, the Board finds that the appellant's current allegations are insufficient to raise a motion for CUE in the July 2010 Board decision.  See 38 C.F.R. § 20.1403 (defining motions of CUE in Board decisions as:  (1) the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error; (2) either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied; and (3) an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made).

Thus, there is nothing to change the fact that the evidence does not reflect that the Veteran was a POW or that the Veteran, who died over 38 years after his discharge from service (rendering inapplicable the 5-year provision), had no service-connected disability rated as totally disabling for at least 10 years prior to his death. 

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


